Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 1 of 25

EXHIBIT 18
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 2 of 25
From: DGS_FMD_OPS <DGS_FMD_OPS@baltimorecity.gov>
Sent: Tuesday, April 28, 2015 12:33 AM EDT
To: Stricklin, Stephen <Stephen.Stricklin@baltimorecity.gov>
CC: Gibson, Robert (Fleet) <Robert.Gibson@baltimorecity.gov>; Nyagah-nash, Chichi <Chichi.Nyagah-
nash@baltimorecity.gov>; Green-Haynes, Malcolm <Malcolm.Green-Haynes@baltimorecity.gov>; Holland, Gary L.
<Gary.Holland@baltimorecity.gov>; Sharkey, Steve <Steve.Sharkey@baltimorecity.gov>; Stevens, Bambi W.
<Bambi.Stevens@baltimorecity.gov>; Chojnowski, Dennis <Dennis.Chojnewski@baltimorecity.gov>; Gilman-Forlini,
Jackson <jackson.gilman-forlini@baltimorecity.gov>; Alkarajat, Marwan <Marwan.Alkarajat@baltimorecity.gov>; Leary,
Glenda <Glenda.Leary@baltimorecity.gov>; Chesson, Terrel <Terrel. Chesson@baltimorecity.gov>; Jones, Michael N.
<Michael.Jones2@baltimorecity.gov>; Opitz, Ricky <Ricky.Opitz@baltimorecity.gov>; Jenkins, Franklin
<Franklin.Jenkins@baltimorecity.gov>; Holste, Robert <Robert.Hoiste@baltimorecity.gov>; Gibson, Jeffrey
<Jeffrey.Gibson2@baltimorecity.gov>; Shelley, Ed <Ed.Shelley@baltimorecity.gov>; Addison, Cliff
<Cliff Addison@baltimorecity.gov>; Billy Richardson <brichardson@abacuscorporation.com>; Attila, Berke
<berke.attila@baltimorecity.gov>; Wilkerson, Connie <Connie.Wilkerson@baltimorecity.gov>; Wilkerson, Connie
<Connie.Wilkerson@baltimorecity.gov>; Burns2, Catherine <Catherine.Burns2@baltimorecity.gov>; Knight, Tim
<Tim.Knight@baltimorecity.gov>; Jennings, Terrence <Terrence. Jennings@baltimorecity.gov>
Subject: RE: DGS EOC Activiation

Team-

} am currently in the EOC until 0700 tomorrow morning.

Right now the following has been established.

The War Memorial Building is established and operating as a rehab for out of area police officers. BPD is handling
security. This is place until further notice.

Fuel provisions have been made for partnering agencies to receive fuel from COB Fuel Stations.

DPW will be opening Back River and Patapsco WWTP’s to increase capacity for the Front St locations, PD will be
encouraged to have SD and SWD to use Patapsco and Back River will be a last resort if needed.

They have been advised that if they use the master card to be sure to document gatlons for that use.

Facilities will be checking all DGS buildings for damage in the morning and taking actions to secure.

DPW and DOT are working a debris management plan and will need any equipment they can have returned as it is
readied,

As of this time, the City is open as usual tomorrow. If that changes | will email when | am notified.
Berke, | am trying to start a spreadsheet for tracking costs.

If anyone has any questions please call 410-396-YARD (9273}.
DGS will be present here until further notice.

More to follow

From: Stricklin, Stephen

Sent: Monday, Apri! 27, 2015 11:10 PM

To: DGS_FMD_OPS

Cc: Gibson, Robert (Fleet); Nyagah-nash, Chichi; Green-Haynes, Malcolm; Holland, Gary L.; Sharkey, Steve; Stevens, Bambi W.:
Chojnowski, Dennis; Gilman-Foriini, Jackson; Alkarajat, Marwan; Leary, Glenda; Chesson, Terrel; Jones, Michael N.; Opitz, Ricky;
Jenkins, Franklin; Holste, Robert; Gibson, Jeffrey; Shelley, Ed; Addison, Cliff; ‘Billy Richardson’; Attila, Berke; Wilkerson, Connie;
Wilkerson, Connie; Burns2, Catherine; Knight, Tim

Subject: DGS EOC Activiation

DGS Team-

As most of you are all aware, the Citywide EOC has activated and is in the early stages of getting resources
established to support PD, Fire and outside agencies, as well as the National Guard.

Emails coming to and from the EOC should come from the email DGS FMD OPS@baltimorecity,gov . | will be
sendina the first of operational updates from that email shortly as well as attached contact information foe the
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 3 of 25
From: Maloney, Robert <Robert.Maloney@baltimorecity.gov>
Sent: Monday, April 27, 2015 10:37 PM EDT
To: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>; Brillman, Scott L. <Scott.Brillman@baltimorecity.gov>
CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; McMillan, David <David.McMillan@baltimorecity.gov>; Bartness,
Martin <Martin.Bartness@BaltimorePolice.org>
Subject: Re: BPD Nourishment

Yes. 414, Get them an escort. Check with Wagner.

From: Bovaird, Brian D.

Sent: Monday, April 27, 2015 10:19 PM

Ta: Maloney, Robert; Brillman, Scott L.

Cc; Scott, Connor D.; McMillan, David; Bartness, Martin
Subject: RE: BPD Nourishment

Officers at Pennsylvania and North (100 officers) and Pennsylvania and Retreat (100 officers) have not had food or
water in 10 hours, can we prioritize this request?

Brian D. Bovaird
Director of Operations

1201 E. Cold Spring Lane
Baltimore, MD 21239
brian bovaird@baltimorecity.qoy

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 {Mobile}
Management

From: Maloney, Robert

Sent: Monday, April 27, 2015 10:15 PM

To: Bovaird, Brian D.; Brillman, Scott L.

Ce: Scott, Connor D.; McMillan, David; Bartness, Martin
Subject: Re: BPD Nourishment

Yeas.

From ; Bovaird, Brian D.

Sent: Monday, April 27, 2015 10:14 PM

To: Maloney, Robert; Brillman, Scott L.

Ce: Scott, Connor D.; McMillan, David; Bartness, Martin
Subject: BPD Nourishment

BPD is overwhelmed with Logistics and are having problems with getting officers on the line food and water. Do we
have resources at the EOC to identify and organize sources for food and water to begin to feed officers?

Brian D, Bovaird
Director of Operations

1201 E, Cold Spring Lane
Baltimore, MD 21239

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile)
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 4 of 25
From: MJOC -MEMA- <mjoc.mema@maryland.gov>
Sent: Monday, April 27, 2015 7:23 PM EDT
Subject: Fwd: Request to Alf Emergency Managers/LE

TO: MEMA Executive Staff & Local Directors
CC: MEMA Regional Ops, Select SEOC Positions

Baltimore City is requesting law enforcement assistance via MEMAC and/or mutual aid. Request is for the following:

* 600 officers with riot gear (requested as 25-30 man platoons with transportation)
* 40 prisoner transport vehicles
® 10 armored vehicles

Your regional liaison officer will reaching out to each of you for information on this request.
The Staging Area will be at:

3500 Northern Parkway

Baltimore, MD

The Baltimore Police Department Point of Contact is Capt. Martin Bartness, 443-690-4034

Thank you for your prompt consideration of this request,

a€<Sent on behalf of MEMA SEOC&€E<

MJOC Operations Supervisor - B. Wood
Office: 410-517-3600

To unsubscribe from this group and stop receiving emails from it, send an email to mema-dl-local-

directors tunsubscribe@maryland.gov.
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 5 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity .gov>
Sent: Monday, April 27, 2015 6:05 PM EDT
To: Maloney, Robert <Robert.Maloney@baltimorecity.gov>
CC: Brillman, Scott L. <Scott.Brillman@baltimorecity.gov>; Scott, Connor D. <Connor.Scott@baltimorecity.gov>; McMillan,
David <David.McMillan@baltimorecity.gov>; Dulina, John (john.dulina@maryland.gov) <John.Dulina@maryland.gov>
Subject: BPD Resource Request

BPD is reporting the following assets on hand:
1340 sworn BPD
80 Outside Jurisdiction
700 vehicles

Requested assets:
> 600 officers with riot gear
50 Prisoner transport vehicles
10 armored vehicles
Transportation busses to mobilize the 600 officers

Brian D. Bovaird
Director of Operations
1201 E. Cold Spring Lane
Baltimore, MD 21239
brian bovai alti

Mayor's Office of 410-396-6188 (Office}
Emergency 443-615-0620 (Mobile}
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 6 of 25
From: Pearson, Brian <Brian.Pearson@BaltimorePolice.org>

Sent: Monday, April 27, 2015 3:38 PM EDT

To: Handley, James <James.Handley@BaltimorePolice.org>

CC: Moore, ThomasH <ThomasH.Moore@BaltimorePolice.org>; Stricklin, Stephen <Stephen.Stricklin@baltimorecity.gov>:
Bartness, Martin <Martin.Bartness@BaltimorePolice.org>; Quick, Robert <Robert.Quick@BaltimorePolice.org>

Subject: Officer Resting area

Sir,

| was able to get in touch with Steve Stricklin and he is able to get us in the war memorial building to set up a
sleeping/rest area for officers. | will let you know the details once | have it all set.

Lt. Brian E, Pearson
Management Services Division
aie

(410)952-4468 Celli
(410)396-2575 Office
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 7 of 25
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 8 of 25
From: Stricklin, Stephen <Stephen.Stricklin@baltimorecity.gov>
Sent: Monday, April 27, 2015 12:37 PM EDT
To: Pearson, Brian <Brian.Pearson@BaltimorePolice.org>
CC: Chesson, Terre! <Terre|.Chesson@baltimorecity.gov>; Handley, James <James.Handley@BaltimorePolice.org>; Dave
Sherman <dsherman40@gmail.com>; Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>; Baker, Charles C.
<Charles.Baker@baltimorecity.gov>
Subject: Re: Light towers

Guys,

Please see the below towers that needing fueling twice daily.
Are the POC P/O Dave Sherman will get the driver in and out.
Best served to come in off Fulton Ave onto Riggs.

At the Training Academy the POC is Lt. Sturm.
The lights are behind the building.
We are looking into if there are additional needs for other locations now.

Steve Stricklin

Division Chief

Facilities Maintenance Division
700 Abel Wolman Building
200 N. Holliday St.

Baltimore Md 21202
410-396-3702

443-622-6893

On Apr 27, 2015, at 11:58 AM, Pearson, Brian @rian,Pearson@BaltimorePolice.org> wrote:

Sir,

The 4 fight towers at the WD are near empty and will not make it through the night. They are located at
the four corners of the district. If they go to Fulton and Riggs, they can meet officer Dave Sherman and
he will meet them and give them a hand. His phone number is 443 857-4923, it will make it easier to
get in touch with him.

Lt. Brian E. Pearson
Management Services Division

i rson@baltimeor li re
(410)952-4468 Cell
(410)396-2575 Office
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 9 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>
Sent: Sunday, April 26, 2015 9:18 PM EDT
To: Quick, Robert <Robert.Quick@BaltimorePolice.org>; Bartness, Martin <Martin.Bartness@BaltimorePolice.org>
CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>;
Schluderberg, Gordon <Gordon.Schluderberg@BaltimorePolice.org>; McMillan, David
<David.McMillan@baltimorecity.gov>; Smith, Anthony R <AnthonyR.Smith@baltimorecity.gov>
Subject: Busses for Police
Lt, Quick,
Good news, through the request from MEMA the state Dept of Corrections has approved 3 busses for BPD Officer transportation the rest of the week.
They will be reaching out to Captain Bartness to coordinate details tomorrow moming.

Sent from my iPhone
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 10 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>

Sent: Sunday, April 26, 2015 4:01 PM EDT

To: Chalmers, John <John.Chalmers@baltimorecity.gov>

CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>;
Schluderberg, Gordon <Gordon.Schluderberg@BaltimorePolice.org>

Subject: RE: Bottle Cleaning

Great, thank you. They can report directly to the station and coordinate with the Commander whe will be expecting
them.

Brian D. Bovaird
Director of Operations

1202 E. Cold Spring Lane
Baltimore, MD 21239
: it;

bri 5 :
Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile)

Management

From: Chalmers, John

Sent: Sunday, April 26, 2015 3:58 PM

Ta: Bovaird, Brian D,

€c: Scott, Connor D.; Hyatt, Melissa R.; Schiuderberg, Gordon
Subject: Re: Bottle Cleaning

Affirmative 4-4:30AM,
Sent from my iPhone

On Apr 26, 2015, at 3:49 PM, “Bovaird, Brian D." < Brian, Bovaird@baltimorecity,goy> wrote:

John,

In regards to our conversation earlier, the Police are considering the large amount of bottles used for a
monument at Pressbury St and Mount St an emergency (as they are a direct threat to be projectiles
towards police) and are requesting specific assistance. BPD is requesting that one of your crews report to
the Western District at 4am on Monday morning to meet with Police who will accompany them to the
location and clear the bottles. Can you advise if you are able to accommodate this request?

Thanks in advance for the consideration.
Brian

Brian D. Bovaird
Diractor of Operations

= * 1201 E. Cold Spring Lane

Mayor's Office of A
Emergency Baltimore, MD 21239

Management brian bovairdigbaltimorecity gov
410-396-6188 (Office)
443-615-0620 (Mobile)
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 11 of 25
From: Parthemos, Kaliope
Sent: Saturday, April 25, 2015 12:41 PM EDT
To: Johnson, William M. <WilliamM Johnson@baltimorecity.gov>
CC: Murphy, Frank <Frank.Murphy@baltimorecity.gov>; Zaied, Khalil <Khalil.Zaied@baltimorecity.gov>
Subject: Police needs more bike racks asap

Call me 4108186350
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 12 of 25
From: Scott, Connor D,
Sent: Saturday, April 25, 2015 10:21 AM EDT
To: John.Dulina@maryland.gov <John.Dulina@maryland.gov>
CC: McMillan, David <David.McMillan@baltimorecity.gov>
Subject: 83

John,

When you get to the watch center can you reach out to MSP and see if they can stand by to shut down 83 southbound at the beltway or at Northern
Pkwy (depending on the need) and let BPD know? I tried Tagliaferri but couldn't get a hold of him.

BPD can
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 13 of 25
From: Scott, Connor D.
Sent: Friday, April 24, 2015 12:20 PM EDT
To: Dunbar, Chance <Chance.Dunbar@bcparking.com>; Smith, Anthony R <AnthonyR.Smith@baltimorecity .gov>
CC: smerritt@spplus.com <smerritt@spplus.com>; Camphell-Johnson, Artia (P.A.) <Artia.Campbell-
Johnson@bcparking.com>
Subject: Re: Lexington/War Memorial Garage

Fantastic. Tony Smith will pick them up today.

——- Original Message -—--

From: Chance Dunbar [maiita:

Sent: Friday, April 24, 2015 12:17 PM

To: Scott, Connor D.

Ce: 'smerritt@spplus.com' <smerritt@spplus.com>; Campbell-Johnson, Artia (P.A.)
Subject: RE: Lexington/War Memorial Garage

Gates will be raised 8a on Saturday, closed 7a - 8a on Sunday moming. We have 75 exit tickets printed, just in case. Could someone from MOEM pick
them up today. if not, we could leave them at our Water St Garage located at 414 Water St, just a few blocks away.

If needed, Shirley Merritt can be reached at 443-423-36392.
Thanks

-----Original Message--——

From: Scott, Connor D. (mailto: Connor Scott@baltimorecity. gov]
Sant: Friday, April 24, 2015 11:26 AM

To: Chance Dunbar

Cc: 'smerritt@spplus.com’; Artia C, Campbell-Johnson

Subject: Re: Lexington/War Memorial Garage

Actually, they would like the gate up until 7am Sunday. They plan on being there all night. Is that possible?

----- Original Message -—---

From: Chance Dunbar (mailio-Chance Dunbarn@BCParking com

Sent: Friday, April 24, 2015 11:09 AM

Ta: Scott, Connor D.

Cc: Shirley Merritt <smerntt@spplus.com>; Campbell-Johnson, Artia (P.A.)
Subject: Re: Lexington/War Memorial Garage

We should be set. Shirley will have the gates open around 8a and set to close at 7p tomorrow. Please let all BPD or others know they will have to exit by
7 or will face complications getting out. If it helps, | can print 50-75 exit tickets, if anyone is expected later and gets stuck.

Sent from my iPhone

> On Apr 24, 2015, at 10:59 AM, Scott, Connor D. <Connor.Scott@baltimorecity.gov> wrote:
>

> Ok great. They'll start at 9:30. Do you happen to know how many spaces are in that garage?
>

>

>

>> On Apr 24, 2015, at 10:57 AM, Chance Dunbar <Chance.Dunbar@BCParking.com> wrote:

>

>> Great, if they could block as of 10a or earlier that would work. I'll confirm once | have spoken or received confirmation from Shirley on the other
logistics with the gates.

>>

>> Just Sat right, nothing Sun?

>>

>> Sent from my iPhone

>>

>>> On Apr 24, 2015, at 10:55 AM, Scott, Connor D. <Connor.Scott@baltimorecity.gov> wrote:

>>>

>>> They could definitely biock it off.

a>

>>>

ae

>>>> On Apr 24, 2015, at 10:55 AM, Chance Dunbar <Chance.Ounbar@BCParking.com> wrote:

PP Pd

>>>> That's the tough part, keeping it just for BPD if the gates are up. We'd probably have to open the gates (entry and exit) to allow free flow for all
vehicles.

Fe>>

>>>> Will traffic in the immediate area be restricted or could BPD restrict access down the 500 biock of E Lex?
F>>>

>>>> Shirley,

>>>

>>>> Can we bypass the timer and have the gates, including entry/exit gates, up from 10a - 7p to allow unrestricted access for police? Afterwards, we
would have to group reset all access cards so that they aren't effected.

Pd

>>>> Thanks

a

»>>> Sent from my iPhone
>>>>> It would be severaititierent VericleeQerGugnourthe Gay, DRG AGH bearer on bas R4AR Ahh up ankle dagl choised to

general public?
PPP >>

>PP>>

Pd

>>>>>> On Apr 24, 2015, at 10:47 AM, Chance Dunbar <Chance.Dunbar@BCParking.com> wrote:
PoP >>

Pa >

>>>>>> Not sure. Timing, # of vehicles, any other logistics that we should be aware of?

PPP >>

>>>>>> Thanks

>>>>>> Chance

PPP >>>

>>>>>> Sent from my iPhone

Pal a

>>>>>>> On Apr 24, 2015, al 10:28 AM, Scott, Connor OD. <Connor.Scott@baltimorecity.gov> wrate:
PPSPP >>

>>>>>>> Chance,

PPP

>>>>>>> BPD wants to use the Lexington Street garage as a staging area tomorrow for incoming police assistance. Could the garage be opened up for
them to use?
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 15 of 25
From: Lucas, Michael <Michael.Lucas@baltimorecity.gov>
Sent: Thursday, April 23, 2015 3:46 PM EDT
To: Goods, Gregory <Gregory.Geods@baltimorecity.gov>
CC: Wilson, Chevette D. <Chevette.Witson@baltimorecity.gov>; Rich, Muriel <Muriel.Rich@baltimorecity.gov>; Chalmers,
John <John.Chalmers@baltimorecity.gov>; Ukwuoma, Valentina | <Valentina.Ukwuoma@baltimorecity.gov>
Subject: FW: Trash Can pick for police protest.

Goods, Please check all cans in front of city hall to be sure they are bolted to the ground. If they are not then please remove it, Please report your
findings to all.

Thank you.

-——-Original Message-—--

From: Lucas, Michael

Sent: Thursday, April 23, 2015 3:45 PM

To: Ukwuoma, Valentina |; Chalmers, John; Rich, Muriel
Cc: Chalmers, John; McCoy, Denise

Subject: RE: Trash Can pick for police protest.

Mrs. Val,

They thought the cans could be lifted by a person, and been used to throw at the police officers. | explained to him that they all were bolted down. So we
can disregard this request. | will ask the night supervisor to check to be sure that all cans are bolted down.

----Original Message---—-

From: Ukwuoma, Valentina |

Sent: Thursday, April 23, 2015 3:36 PM

To: Chalmers, John

Ce: Chalmers, John; Lucas, Michael; McCay, Denise
Subject: RE: Trash Can pick for police protest.

What will protesters use for their trash.

----Original Message-----

From: Lucas, Michael

Sent: Thursday, April 23, 2015 3:15 PM

To: Ukwuema, Valentina |

Ce: Chalmers, John

Subject: FW: Trash Can pick for police protest.

Would you like to respond?

-----Original Message-—-—

From: Smith, Anthony R

Sent: Thursday, April 23, 2015 3:14 PM
To: Lucas, Michael

Subject: Trash Can pick for police protest,

Can you pick up any trash can in front of city hall. Also 1 block north, south, east and west of city hall tomorrow.
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 16 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>
Sent: Thursday, April 23, 2015 1:38 PM EDT
To: Schluderberg, Gordon <Gordon.Schluderberg@BaltimorePolice.org>
CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>;
Thompson, Charlies <Charles. Thompson@BaltimorePolice.org>; McConnell, Mya <mya.mcconnell@baltimorecity.gov>
Subject: Fire Department Van

Captain Schluderberg,
BCFD will provide you with two 15 passenger vans and drivers for each van. They will not be available on April 29-

30 and May 15". Captain Mya McConnell is the point of contact for the Fire Department (copied on this email), can
you please identify who from Police will coordinate directly with her. She will need a schedule of when the vans are
needed so Operations can coordinate the OT drivers and reporting locations for them as well.

Respectfully,
Brian

Brian D. Bovaird
Director of Operations
1201 E. Cold Spring Lane
Baltimore, MD 21239
rian irdm@baltinorecity.qov

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile)
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 17 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>
Sent: Thursday, April 23, 2015 1:02 PM EDT
To: Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>; Schtuderberg, Gordon
<Gordon.Schluderberg@BaltimorePolice.org>; Thompson, Charles <Charles. Thompson@BattimorePolice.org>
CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; Stricklin, Stephen <Stephen.Stricklin@baltimorecity.gov>
Subject: Plywood for Western

All,

DGS is currently making all the appropriate cuts for plywood on the first floor of the WD Precinct. The materials will
be delivered this afternoon and can be stored inside of the station. In the event that the plywood is to be utilized it
will be designed to be mounted from the interior and will be the responsibility of BPD.

Chuck,
Can you make sure that when the DGS crew arrives they are provided access to deliver the material.

Thanks!

Brian D. Bovaird

Director of Operations

1201 E. Cold Spring Lane
Baltimore, MD 21239

brian bovairdm@baltimorecity, gov

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile}
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21
From: Wright, Jerome J. <Jerome.Wright@baltimorecity.gov>
Sent: Thursday, April 23, 2015 12:29 PM EDT
To: Scott, Connor D. <Connor.Scott@baltimorecity.gov>
CC: Jackson, William <William.Jackson@BaltimorePolice.org>
Subject: Re: Light tower for protest

We put two light towers there last night per request.

Sent from my iPhone

> On Apr 23, 2015, at 12:03 PM, Scott, Connor D, <Connor.Scott@baltimorecity.gov> wrote:
>

> Jerome, can you help?

> ------Driginal Message------

> From: Clinedinst, George

> To: Scott, Connor D.

> Cc: Darryl DeSousa

> Gc: Gordon Schluderberg

> Ce: Jackson, William

> Subject: Light tower for protest
> Sent Apr 23, 2015 12:02 PM
>

> Sir,

> Can you work some magic and get us a light tower stationed at the Western District for the protest?
>

> Thank you,

> Lt. Clinedinst

> 443 904 6400

Page 18 of 25
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 19 of 25
From: Feuka, Joseph <Joseph.Feuka@baltimorecity.gov>

Sent: Thursday, April 23, 2015 11:56 AM EDT

To: Taylor, Damonnen <Damonnen.Taylor@baltimorecity.gov>; D'Amico, Dana <Dana.DAmico@baltimorecity.gov>;
Andresini, Paul <Paul.Andresini@baltimorecity.gov>; Wood, Robert <Robert. Wood@baltimorecity.gov>

CC: Staten, Robert <Robert.Staten@baltimorecity.gov>

Subject: crew needed for saturday / protestor issues

Dana / Paul ----Please have 1---2 man crew with a pick up truck ---not a d.s.r. truck---Loaded with 250 traffic cones
and 25 barricades meet me at Fulton avenue @ franklin street @ 3:00pm on Saturday 4-25-15 ----This is for the
protestors / march to city Hall / road and or lane closures
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 20 of 25
From: Walton, Marton <Marlon.Walton@baltimorecity.gov>
Sent: Thursday, April 23, 2015 11:35 AM EDT
To: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>
CC: Scott, Connor D. <Connor.Scott@baltimorecity.gov>; Sturgis, Caroline <Caroline.Sturgis@BaltimorePolice.org>; Hyatt,
Melissa R. <Melissa.Hyatt@BaltimorePolice.org>; Schluderberg, Gordan <Gordon.Schluderberg@BaltimorePolice.org>;
Ching, Kenith <Kenith.Ching@baltimorecity.gov>; Taylor, Bamonnen <Damonnen.Taylor@baltimorecity.gov>
Subject: RE: Deployment of Bike Racks

Brian,
| have signed off for 200 bike racks it will be delivered to Western District Police Station.

Thanks!

From: Bovaird, Brian D.

Sent: Thursday, April 23, 2015 10:22 AM

To: Walton, Marlon

Ce: Scott, Connor D.; Sturgis, Caroline; Hyatt, Melissa R.; Schluderberg, Gordon
Subject: Deployment of Bike Racks

Marlon,
| have reached out to determine a timeframe for the delivery of the rented bike racks and will let you know ASAP.
Once they are delivered the police are requesting the deployment of the racks as follows:
Intersections of:
o Gay/Baltimore
o Fayette/Gay
o Lexington/Gay
o Saratoga/Gay
Western District Police Station

Also, if you had a truck to spare it would be helpful to have a truck load of these racks ready to go in the event that
a new location is identified that they are required.

As always, thank you for your hard work and professionalism and please let me know if you have any issues with the
plan.

Gratefully,
Brian

Brian D, Bovaird
Director of Operations

1201 E. Cold Spring Lane
Baltimore, MD 21239

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile)
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 21 of 25
From: Bovaird, Brian D. <Brian.Bovaird@baltimorecity.gov>
Sent: Thursday, April 23, 2015 10:21 AM EDT
To: Walton, Marlon <Marlon.Walton@baltimorecity.gov>
CC: Scott, Connor D. <Connor,Scott@baltimorecity.gov>; Sturgis, Caroline <Caroline.Sturgis@BaltimorePolice.org>; Hyatt,
Melissa R. <Melissa.Hyatt@BaltimorePolice.org>; Schluderberg, Gordon <Gordon.Schluderberg@BaltimorePotice.org>
Subject: Deployment of Bike Racks

Marlon,
| have reached out to determine a timeframe for the delivery of the rented bike racks and will let you know ASAP,
Once they are delivered the police are requesting the deployment of the racks as follows:
Intersections of:
o Gay/Baltimore
o Fayette/Gay
o Lexington/Gay
o Saratoga/Gay
Western District Police Station

Also, if you had a truck to spare it would be helpful to have a truck load of these racks ready to go in the event that
a new location is identified that they are required.

As always, thank you for your hard work and professionalism and please let me know if you have any issues with the
plan.

Gratefully,
Brian

Brian D. Bovaird

Director of Operations

1201 E. Cold Spring Lane
Baltimore, MD 21239

brian boyairdibaltimorecity,qov

Mayor's Office of 410-396-6188 (Office)
Emergency 443-615-0620 (Mobile)
Management
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 22 of 25
From: McByrne, Ryan <Ryan.McByrne@baltimorecity.gov>
Sent: Wednesday, April 22, 2015 1:23 PM EDT
To: Scott, Connor D. <Connor.Scott@baltimorecity.gov>
Subject: Re: Protest suggestion

Street will be cleared today and as often as possible moving forward.
He could not promise me everyday, but said they will do their best.
-Ryan

Sent from my iPad

On Apr 22, 2015, at 11:56 AM, Scott, Connor D. €onnor,Scott@baltimorecity.gov> wrote:

Can you help with this?

From: Clinedinst, George

Sent: Wednesday, April 22, 2015 11:55 AM

To: Scott, Connor D.

Cc: DeSousa, Darryl; Miller, Sean; Marcus, William; Robinson, Osborne; Bauer, Donald; Hyatt, Melissa R.; Schluderberg,
Gordon; Thompson, Charles

Subject: Protest suggestion

Mr. Scott,

Greetings Sir, would it be possible to have a city street sweeper come through the area of
1000 N. Mount St today and the following days to clean the street of any debris? We would just like
minimize the objects ie: bottles, cans and trash on the street. Just trying to lessen the chances of these
objects being used as weapons or missiles to be thrown at the police and property.

Any consideration will be greatly appreciated.

Respectfully,
Lt. George Clinedinst
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 23 of 25
From: Walton, Marlon <Marlon.Walton@baltimorecity.gov>
Sent: Tuesday, April 21, 2015 8:48 AM EDT
To: Scott, Connor D. <Connor.Scott@baitimorecity.gov>; Ching, Kenith <Kenith.Ching@baltimorecity.gov>
CC: Taylor, Damonnen <Damonnen. Taylor@baltimorecity.gov>
Subject: RE: Bike Racks

Good morning,
My guys will be setup the bike racks up at 3pm.

Thanks !

From: Scott, Connor D.

Sent: Tuesday, April 21, 2015 8:19 AM
To: Ching, Kenith; Walton, Marlon

Ce: Taylor, Damonnen

Subject: Bike Racks

BPD is expecting another protest at the western district at Spm today. Can you have bike racks dropped off there
today?

Connor Scott
Deputy Director of Emergency Management

 

Mayor's Office of — connor

Emergency 410-396-6183 (Office)
Management 443-271-7316 (Mobile)

Connect with the Mayor's Office of Emergency Management
i SéBaliomure’ de hl
L (Bahiinore OE hy

Visit our website: Witip.enve wilyeoy and www tema coy

 

This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized to receive for the addressee), you may not use,
copy or disclose to anyone the message or any information contained in the message. If you have received the message in error, please advise the sender by reply email.
and delete or destroy the message
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 24 of 25
From: Maloney, Robert
Sent: Sunday, April 26, 2015 7:19 PM EDT
To: McMillan, David <David.McMillan@baltimorecity.gov>; Scott, Connor D. <Connor.Scott@baltimorecity.gov>
Subject: Re: Request for Equipment

i sent to mema.
Sent from my iPad

On Apr 26, 2015, at 6:22 PM, McMillan, David David. McMillan@baltimorecity.gov> wrote:

See below. BPD requesting 20 riot shields. Connor, can you loop in Bob on this, whatever the request ends up being, before submitting it?

From: Smith, Anthony R

Sent: Sunday, April 26, 2015 6 21 PM
To: Scatt, Connor D.

Ce: McMillan, David; Bovaird, Brian D.
Subject: RE: Request for Equipment

They are requesting 20 riot shields. Thats the only request at this time.

From: Scott, Connor D.

Sent: Sunday, April 26, 2015 6:15 PM
Ta: Smith, Anthony R

Ce: McMillan, David; Bovaird, Brian D.
Subject: Re: Request for Equipment

I can do it in about 2 hours if you can get the details on what they want.

On Apr 26, 2015, at 6:12 PM, Smith, Anthony R <AnthonyE Smith baltimorecity,gov> wrote:

Can you advise
Sent from my iPad

Begin forwarded message:

From: "Bartness, Martin" <Martin. Bartnessiq/baltimorepolice.org>
Date: April 26, 2015 at 6:11:02 PM EDT

To: "Smith, Anthony R" <AnthonyR Smith? baltimorecity, gov
Subject: FW: Request for Equipment

-— Original Message-----

From: Barbour, Torrence

Sent: Sunday, April 26, 2015 06:06 PM Eastern Standard Time

To: Bartness, Martin

Ce: Thompson, Charles

Subject: Request for Equipment

Sir's

The request process for equipment supplies from the Maryland Military Department, should initiate from the City to
MEMA. I'm not sure about the forms if any, or a contact person from MEMA, I'm assuming that someone from MOEM
should know. In addition, the request should not be branch specfic,ie., “riot helmets from Army.” I believe you just state

item and number required and they will source.

Torrence
Case 1:17-cv-01657-SAG Document 123-20 Filed 04/09/21 Page 25 of 25
From: MJOC Alert <md.alert@alert.mema.state.md.us>
Sent: Monday, April 27, 2015 6:05 PM EDT
To: EOC Status <roamalert_mema_int@alert.mema.state.md.us>
Subject: #LVD EOC Status

MEMA RLO/1/I: EOC Status: Baltimore City has activated its EOC as of 1730 hrs. to support Law Enforcement Activities.

Sent by MJOC Operations Officer Hohman.
Do nat reply to this message. Send replies to mioc.mema@maryland.gov

You received this message because you are registered on MEMA Alert, EOC Status via (E-mail, Pagers, Cell phones)
